Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant's amendments and remarks submitted 8/20/2021 have been entered and considered, but are not found convincing. Claims 1,3,5-7 have been amended. Claims 2, 4 were cancelled. In summary, claims 1, 3, 5-7 are pending in the application. Applicant’s amendments have necessitated the new grounds of rejection set forth herein; accordingly, this action is made final.

Response to Arguments
Claim Rejection -35 U.S.C 103
Applicant’s arguments with respect to independent claim have been considered but are moot because the rejection has been modified to address the newly added limitations.  The examiner now relies on Yamashima for argued limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3,5-7 are rejected under 35 U.S.C. 103 as being unpatentable over UCHIMURA et al, U.S Patent Application Publication No. 20160301907 (“UCHIMURA”) in view of Tsukagoshi, U.S Patent Application Publication No.20120026287 (“Tsukagoshi”) further in view of Yamashima et al, U.S Patent Application Publication No. 20120079610 (“Yamashima”) further in view of Fuh at al, U.S Patent Application Publication No. 20050117799 (“Fuh”)
Regarding independent claim 1, UCHIMURA teaches an editing method comprising: obtaining both a high quality image and a first low quality image that showing an identical scene (¶0056 “FIG. 1 is a diagram that illustrates an example of a process of reproducing an SDR content and an HDR content; ¶0154 “In addition, in the present situation in which an HDR-compliant display and a non-HDR compliant in which a same content is produced as two types of data including an HDR image and an SDR image, is recorded on one disc or two discs, and is provided for a user.”; ¶0155 “Thus, for some time, it is considered that an HDR content acquired by recording an HDR image and an SDR content acquired by recording an SDR image are present, together as disc recording contents.”) and edit management information that indicates whether or not to permit editing at least one image of the high quality image and the first low quality image (¶0134-0135 “The information processing apparatus 20 that is a disc reproduction apparatus and the display apparatuses 31 and 32 are connected to each other, for example, using an HDMI (registered trademark) cable, and the information processing apparatus 20 can detect, whether a display apparatus connected through the HDMI (registered trademark) cable is HDR compliant or non-HDR compliant. [0135] Based on such detection information, the information processing apparatus 20 can perform a different process between a case where the connected display apparatus is the non-HDR compliant display apparatus (SDR television set) 31 and a case where the connected display apparatus is the HDR-compliant display apparatus (HDR television set) 32.”), determining whether a display device is configured to display the high quality image (¶0117 “In such a case, as illustrated in FIG. 1, an information processing apparatus (reproduction apparatus) 20 that reproduces and outputs an HDR image content recorded on an information recording medium (disc) 10 such as a BD is requested to perform a process considering outputting reproduction data to an non-HDR compliant display apparatus an HDR-compliant display apparatus (HDR television set) 32, or these two mutually-different display apparatuses”); 
editing the at least one image when the edit management information indicate to permit editing the at least one image and when the display device is determined as not configured to display the high quality image (¶0118 “For example, in a case where the information processing apparatus (reproduction apparatus) 20 is connected to the non-HDR compliant display apparatus (SDR television set) 31, in a case where an HDR image content recorded in the information recording medium (disc) 10 such as a BD is reproduced and output, a process of converting an HDR image into an SDR image and outputting the SDR image, and the like are necessary. Alternatively, a countermeasure of displaying a message representing that a content recorded on the information recording medium (disc) 10 is an HDR image and thus cannot be output on the non-HDR compliant display apparatus (SDR television) 31 is necessary”, 
wherein, in permitting the editing, the edit management information indicates whether or not to generate a second low quality image from the high quality image (¶0118 “For example, in a case where the information processing apparatus (reproduction apparatus) 20 is connected to the non-HDR compliant display apparatus (SDR television set) 31, in a case where an HDR image content recorded in the information recording medium (disc) 10 such as a BD is reproduced and output, a process of converting an HDR image into an SDR image and outputting the SDR image, and the like are necessary. Alternatively, a countermeasure of displaying a message representing that a content recorded on the information recording medium (disc) 10 is 
when the edit management information indicates to generate the second low quality image, the second low quality image is generated from the high quality image (¶0118 “For example, in a case where the information processing apparatus (reproduction apparatus) 20 is connected to the non-HDR compliant display apparatus (SDR television set) 31, in a case where an HDR image content recorded in the information recording medium (disc) 10 such as a BD is reproduced and output, a process of converting an HDR image into an SDR image and outputting the SDR image, and the like are necessary. Alternatively, a countermeasure of displaying a message representing that a content recorded on the information recording medium (disc) 10 is an HDR image and thus cannot be output on the non-HDR compliant display apparatus (SDR television) 31 is necessary”), and 
when the edit management information indicate  not to permit editing the at least one image, the at least one image is not edited(¶0143-0144] (B) In a case where an image stored in the information recording medium (disc) 10 is only an SDR image [0144] (a1) In a case where the connected display apparatus is an HDR television set [0145] An SDR image reproduced from the disc is directly output.); 
displaying the high quality image when the display device is configured to display the high quality image(¶0139 “ (a1) In a case where the connected display apparatus is an HDR television set; ¶0140] An HDR image reproduced from a disc is directly output;”); and displaying the first low quality image or the second low quality image when the display device is not configured to display the high quality image (¶0146 “ (a2) In a case where the connected display apparatus is an SDR television set”; ¶0147 “An SDR image reproduced from the disc is directly output.”; ¶0142 “The HDR image reproduced from a disc is converted into an SDR image, and the SDR image is output. Alternatively, a message indicating non-reproducibility is displayed.”) UCHIMURA is understood to be silent on the remaining limitations of claim 1.
In the same field of endeavor, Tsukagoshi teaches edit management information that indicates whether or not to permit editing at least one image of the high quality image and the first low quality image (¶0122-0123 Next, the operation of conversion prohibition based on the conversion prohibition flag will be described. As described in FIG. 3, identification information added to the stream syntax of the codec layer of each frame contains the conversion prohibition flag (Prohibit_Convert_flag). The conversion prohibition flag is set to "1" when content transmitted from the transmitting side should be prohibited from being converted according to the intention of the transmitting side. On the other hand, the conversion is permitted according to the intention of the transmitting side, the conversion prohibition flag is set to "0". ¶0123 “Like a case when, for example, the transmitted content is premium 3D video, content that is not assumed to be displayed as 2D video on the transmitting side may be delivered. In such a case, conversion to 2D by the receiver 100 is prohibited by setting the conversion prohibition flag to "1" on the transmitting side. Similarly, if transmitted content is 2D video and conversion to 3D video is not assumed on the transmitting side, conversion to 3D by the receiver 100 is prohibited by setting the conversion prohibition flag to "1" on the transmitting side.” Where 3D video is , the edit management information including a first flag that indicates whether or not to permit editing the high quality image (¶00125 “In the field sequential mode shown in FIG. 18, like in FIG. 8, a frame of the left-eye image L and a frame of the right-eye image R are alternately output frame sequentially from the decoder 106. If, as shown in FIG. 18, the conversion prohibition flag is "0" ([i]Prohibit_Convert_flag=0), the conversion is permitted and the receiver 100 can normally 3D-play back the received content (normal 3D playback). If the conversion prohibition flag is "0", the receiver 100 can also convert 3D video into 2D video to play back 2D converted video (2D convert playback)”; ¶0126 “On the other hand, if the conversion prohibition flag is "1" ([ii]Prohibit_Convert_flag=1) in FIG. 18, the conversion is prohibited and the receiver 100 can normally 3D-play back the received content (normal 3D playback), but is not permitted to convert the 3D video into 2D video. Thus, the conversion from 3D video into 2D video does not function in the receiver 100. 3D playback is the same as when the conversion prohibition flag is "0"” where prohibition flag is 0, can convert 3D video into 2D video while prohibition flag is 1, not permitted to convert the 3D video into 2D video), and a second flag that indicates whether or not to permit editing the first low quality image (¶0129] If, as shown in FIG. 20, the transmitted content is 2D video and the conversion prohibition flag is "0" ([i]Prohibit_Convert_flag=0), the conversion is permitted and the receiver 100 can normally 2D-play back the received content (normal 2D playback). If the conversion prohibition flag is "0", the receiver 100 can also convert 2D video into 3D video to play back 3D converted video (3D convert playback). ¶0131 “On the other hand, if the conversion prohibition flag is "1" ([ii]Prohibit_Convert_flag=1) 
editing the at least one image when the corresponding first and second flags in the edit management information indicate  to permit editing the at least one image and when the display device is determined as not configured to display the high quality image (¶0122 “Next, the operation of conversion prohibition based on the conversion prohibition flag will be described. As described in FIG. 3, identification information added to the stream syntax of the codec layer of each frame contains the conversion prohibition flag (Prohibit_Convert_flag). The conversion prohibition flag is set to "1" when content transmitted from the transmitting side should be prohibited from being converted according to the intention of the transmitting side. On the other hand, the conversion is permitted according to the intention of the transmitting side, the conversion prohibition flag is set to "0"; ¶00125 “In the field sequential mode shown in FIG. 18, like in FIG. 8, a frame of the left-eye image L and a frame of the right-eye image R are alternately output frame sequentially from the decoder 106. If, as shown in FIG. 18, the conversion prohibition flag is "0" ([i]Prohibit_Convert_flag=0), the conversion is permitted and the receiver 100 can normally 3D-play back the received content (normal 3D playback). If the conversion , 
wherein, in permitting the editing, the first flag in the edit management information indicates whether or not to generate a second low quality image from the high quality image, when the first flag in the edit management information indicates to generate the second low quality image, the second low quality image is generated from the high quality image (¶0122 “Next, the operation of conversion prohibition based on the conversion prohibition flag will be described. As described in FIG. 3, identification information added to the stream syntax of the codec layer of each frame contains the conversion prohibition flag (Prohibit_Convert_flag). The conversion prohibition flag is set to "1" when content transmitted from the transmitting side should be prohibited from being converted according to the intention of the transmitting side. On the other hand, the conversion is permitted according to the intention of the transmitting side, the conversion prohibition flag is set to "0"; ¶00125 “In the field sequential mode shown in FIG. 18, like in FIG. 8, a frame of the left-eye image L and a frame of the right-eye image R are alternately output frame sequentially from the decoder 106. If, as shown in FIG. 18, the conversion prohibition flag is "0" ([i]Prohibit_Convert_flag=0), the conversion is permitted and the receiver 100 can normally 3D-play back the received content (normal 3D playback). If the conversion prohibition flag is "0", the receiver 100 can also convert 3D video into 2D video to play back 2D converted video (2D convert playback)”), and 
when the corresponding first and second flags in the edit management information indicate  not to permit editing the at least one image, the at least one image is not edited (¶0123 “Like a case when, for example, the transmitted content is premium 3D video, content that is not assumed to be displayed as 2D video on the transmitting side may be delivered. In such a case, conversion to 2D by the receiver 100 is prohibited by setting the conversion prohibition flag to "1" on the transmitting side. Similarly, if transmitted content is 2D video and conversion to 3D video is not assumed on the transmitting side, conversion to 3D by the receiver 100 is prohibited by setting the conversion prohibition flag to "1" on the transmitting side.”; ¶0126 “On the other hand, if the conversion prohibition flag is "1" ([ii]Prohibit_Convert_flag=1) in FIG. 18, the conversion is prohibited and the receiver 100 can normally 3D-play back the received content (normal 3D playback), but is not permitted to convert the 3D video into 2D video. Thus, the conversion from 3D video into 2D video does not function in the receiver 100. 3D playback is the same as when the conversion prohibition flag is "0"));
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method determining and displaying different type of images of UCHIMURA with using prohibit flag to indicate whether or not to permit converting one of high quality image or low quality image as seen in Tsukagoshi because this modification would be prohibited the content transmitted from the transmitting side from being converted according to the intention of the transmitting side when conversion prohibition flag is set to "1". On the other hand, the conversion is permitted according to the intention of the transmitting side, the conversion prohibition flag is set to "0" (¶0122 of Tsukagoshi) Both UCHIMURA and Tsukagoshi are understood to be silent on the remaining limitations of claim 1.
the edit management information including a first flag that indicates whether or not to permit editing the high quality image and a second flag that indicates whether or not to permit editing the first low quality image, the first flag and the second flag being separate and different each other (¶0201-0202 “ Next, as shown in FIG. 11B, when the content is transferred from the high resolution device 100 to the low resolution device 104, the HDTV content 114 in the high resolution device 100, for example, is transcoded and transferred to the QVGA content 122 so as to be stored in the low resolution device 104, and at this time, the access flag 130 of the high resolution device 100 which becomes a transfer source is set to 0, and the access flag 164 of the low resolution device 104 which becomes a transfer destination is set to 1. [0202] In this state, there exist contents of the same broadcast content which are different in resolution in the high resolution device 100 and the low resolution device 104, respectively. However, the content that can be reproduced is that of the low resolution device 104 only, whose access flag 164 is set to 1, and in the case of the high resolution device 100, the content cannot be reproduced since the access flag 130 is set to 0, thereby the copy control rule of a copy-once required for the recording of the HDTV content can be maintained.”; ¶0204 “By this transfer to the high resolution side, the access flag 164 in the low resolution device 104 is set to 0, and the access flag 130 of the high resolution device 100 is set to 1, so that the content can be reproduced only in the high resolution device 100 that has become a transfer destination.”)
Therefore, in the combination of UCHIMURA and Tsukagoshi, it would have been obvious to one of ordinary skill in the art before the effective filling date of the 
In the same field of endeavor, Fuh teaches obtaining both a high quality image and a first low quality image that are still images showing an identical scene (¶0028 “The tone mapping process according the present invention is capable of being run on an image processing system for transforming an HDR image to an LDR image. Please refer to FIG. 4, which is a block diagram of an image processing system 20 according to the present invention. The image processing system 20 comprises an image generator 22 and an image processing logic 24. The image generator 22 is capable of generating a high dynamic range image, and the image processing logic 24 is capable of performing a tone mapping process to transform the HDR image into a corresponding LDR image. For instance, the image processing system 20 is a digital camera. The image generator 22 within the digital camera includes a CCD module for capturing incident light to generate a corresponding image and a camera shutter for controlling the exposures of the CCD module. Therefore, the image generator 22 can capture a scene via the CCD module, and is capable of generating a plurality of images captured at different exposures through appropriately controlling the camera shutter. Then, the image generator 22 generates an HDR image corresponding to the captured scene by combining these images together according to the prior art algorithm.” where LDR image is considered as SDR image as a low dynamic range image)
Therefore, in the combination of UCHIMURA, Tsukagoshi and Yamashima, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method determining and displaying different type of images of UCHIMURA with using tone mapping as seen in Fuh because this modification would provide a high dynamic range image and a low dynamic range image (¶0028 of Fuh).
Thus, the combination of UCHIMURA, Tsukagoshi, Yamashima and Fuh teaches an editing method comprising: obtaining both a high quality image and a first low quality image that are still images showing an identical scene, and edit management information that indicates whether or not to permit editing at least one image of the high quality image and the first low quality image, the edit management information including a first flag that indicates whether or not to permit editing the high quality image and a second flag that indicates whether or not to permit editing the first low quality image, the first flag and the second flag being separate and different each other; determining whether a display device is configured to display the high quality image; editing the at least one image when the corresponding first and second flags in the edit management information indicate to permit editing the at least one image and when the display device is determined as not configured to display the high quality image, wherein, in permitting the editing, the first flag in the edit management information indicates whether or not to generate a second low quality image from the high quality image, when the first flag in the edit management information indicates to generate the second low quality image, the second low quality image is generated from the high quality image, and when the corresponding first and second flags in the edit management information indicate not to permit editing the at least one image, the at least one image is not edited; displaying the high quality image when the display device is configured to display the high quality image; and displaying the first low quality image or the second low quality image when the display device is not configured to display the high quality image.
Regarding independent claim 3, UCHIMURA teaches a generating method comprising:
obtaining RAW data (¶0154 “In addition, in the present situation in which an HDR-compliant display and a non-HDR compliant display are present together, there is a high possibility of employing a content providing configuration in which a same content is produced as two types of data including an HDR image and an SDR image, is recorded on one disc or two discs, and is provided for a user.” Where content is considered RAW data)
generating from the RAW data both a high quality image and a first low quality image that showing an identical scene (¶0154 “In addition, in the present situation in which an HDR-compliant display and a non-HDR compliant display are present together, there is a high possibility of employing a content providing configuration in which a same content is produced as two types of data including an HDR image and an SDR image, is recorded on one disc or two discs, and is provided for a user.”);
2 DM US 168761037-1.083710.2644Application No. 16/334,999Docket No.: 083710-2644 Reply to Office Action of May 1, 2020 generating edit management information indicating whether or not to editing at least one image of the high quality image and the first low quality image (¶0134-0135 “The information processing apparatus 20 that is a disc reproduction apparatus and the display apparatuses 31 and 32 are connected to each other, for example, using an HDMI (registered trademark) cable, and the information processing apparatus 20 can detect, whether a display apparatus connected through the HDMI (registered trademark) cable is HDR compliant or non-HDR compliant. [0135] Based on such detection information, the information processing apparatus 20 can perform a different process between a case where the connected display apparatus is the non-HDR compliant display apparatus (SDR television set) 31 and a case where the connected display apparatus is the HDR-compliant display apparatus (HDR television set) 32.”);
outputting the high quality image(¶0139 “ (a1) In a case where the connected display apparatus is an HDR television set; ¶0140] An HDR image reproduced from a disc is directly output;”), the first low quality image (¶0146 “ (a2) In a case where the connected display apparatus is an SDR television set”; ¶0147 “An SDR image reproduced from the disc is directly output.”), and the edit management information, wherein the edit management information indicates whether or not to generating a second low quality image from the high quality image; (¶0118 “For example, in a case where the information processing apparatus (reproduction apparatus) 20 is connected to the non-HDR compliant display apparatus (SDR television set) 31, in a case where an HDR image content recorded in the information recording medium (disc) 10 such as a BD is reproduced and output, a process of converting an HDR image into Alternatively, a countermeasure of displaying a message representing that a content recorded on the information recording medium (disc) 10 is an HDR image and thus cannot be output on the non-HDR compliant display apparatus (SDR television) 31 is necessary.”);
displaying the high quality image on a display device when the display device is configured to display the high quality image(¶0139 “ (a1) In a case where the connected display apparatus is an HDR television set; ¶0140] An HDR image reproduced from a disc is directly output;”); and
 displaying the first low quality image on the display device when the display device is not configured to display the high quality image (¶0146 “ (a2) In a case where the connected display apparatus is an SDR television set”; ¶0147 “An SDR image reproduced from the disc is directly output.”; ¶0142 “The HDR image reproduced from a disc is converted into an SDR image, and the SDR image is output. Alternatively, a message indicating non-reproducibility is displayed.”) UCHIMURA is understood to be silent on the remaining limitations of claim 3.
In the same field of endeavor, Tsukagoshi teaches generating edit management information indicating whether or not to permit editing at least one image of the high quality image and the first low quality image (¶0122-0123 Next, the operation of conversion prohibition based on the conversion prohibition flag will be described. As described in FIG. 3, identification information added to the stream syntax of the codec layer of each frame contains the conversion prohibition flag (Prohibit_Convert_flag). The conversion prohibition flag is set to "1" when content transmitted from the transmitting side should be prohibited from being converted ¶0123 “Like a case when, for example, the transmitted content is premium 3D video, content that is not assumed to be displayed as 2D video on the transmitting side may be delivered. In such a case, conversion to 2D by the receiver 100 is prohibited by setting the conversion prohibition flag to "1" on the transmitting side. Similarly, if transmitted content is 2D video and conversion to 3D video is not assumed on the transmitting side, conversion to 3D by the receiver 100 is prohibited by setting the conversion prohibition flag to "1" on the transmitting side.” Where 3D video is considered as high quality image and 2D video is considered as low quality image), the edit management information including a first flag that indicates whether or not to permit editing the high quality image (¶00125 “In the field sequential mode shown in FIG. 18, like in FIG. 8, a frame of the left-eye image L and a frame of the right-eye image R are alternately output frame sequentially from the decoder 106. If, as shown in FIG. 18, the conversion prohibition flag is "0" ([i]Prohibit_Convert_flag=0), the conversion is permitted and the receiver 100 can normally 3D-play back the received content (normal 3D playback). If the conversion prohibition flag is "0", the receiver 100 can also convert 3D video into 2D video to play back 2D converted video (2D convert playback)”; ¶0126 “On the other hand, if the conversion prohibition flag is "1" ([ii]Prohibit_Convert_flag=1) in FIG. 18, the conversion is prohibited and the receiver 100 can normally 3D-play back the received content (normal 3D playback), but is not permitted to convert the 3D video into 2D video. Thus, the conversion from 3D video into 2D video does not function in the receiver 100. 3D playback is the same as when  and a second flag that indicates whether or not to permit editing the first low quality image (¶0129] If, as shown in FIG. 20, the transmitted content is 2D video and the conversion prohibition flag is "0" ([i]Prohibit_Convert_flag=0), the conversion is permitted and the receiver 100 can normally 2D-play back the received content (normal 2D playback). If the conversion prohibition flag is "0", the receiver 100 can also convert 2D video into 3D video to play back 3D converted video (3D convert playback). ¶0131 “On the other hand, if the conversion prohibition flag is "1" ([ii]Prohibit_Convert_flag=1) in FIG. 20, the conversion is prohibited and the receiver 100 can normally 2D-play back the received content (normal 2D playback), but is not permitted to convert the 2D video into 3D video. Thus, the conversion from 2D video into 3D video does not function in the receiver 100. 2D playback is the same as when the conversion prohibition flag is "0".” Where prohibit flag is 0, can convert 2D video into 3D video while prohibit flag is 1, not permitted to convert the 2D video into 3D video)) ;wherein the first flag in the edit management information indicates whether or not to permit generating a second low quality image from the high quality image (¶0122 “Next, the operation of conversion prohibition based on the conversion prohibition flag will be described. As described in FIG. 3, identification information added to the stream syntax of the codec layer of each frame contains the conversion prohibition flag (Prohibit_Convert_flag). The conversion prohibition flag is set to "1" when content transmitted from the transmitting side should be prohibited from being converted according to the intention of the transmitting side. On the other hand, the conversion is permitted according to the ¶00125 “In the field sequential mode shown in FIG. 18, like in FIG. 8, a frame of the left-eye image L and a frame of the right-eye image R are alternately output frame sequentially from the decoder 106. If, as shown in FIG. 18, the conversion prohibition flag is "0" ([i]Prohibit_Convert_flag=0), the conversion is permitted and the receiver 100 can normally 3D-play back the received content (normal 3D playback). If the conversion prohibition flag is "0", the receiver 100 can also convert 3D video into 2D video to play back 2D converted video (2D convert playback)”). In addition, the same motivation is used as the rejection for claim 1. UCHIMURA and Tsukagoshi are understood to be silent on claim 3.
In the same field of endeavor, Yamashima teaches the edit management information including a first flag that indicates whether or not to permit editing the high quality image and a second flag that indicates whether or not to permit editing the first low quality image, the first flag and the second flag being separate and different each other¶0201-0202 “ Next, as shown in FIG. 11B, when the content is transferred from the high resolution device 100 to the low resolution device 104, the HDTV content 114 in the high resolution device 100, for example, is transcoded and transferred to the QVGA content 122 so as to be stored in the low resolution device 104, and at this time, the access flag 130 of the high resolution device 100 which becomes a transfer source is set to 0, and the access flag 164 of the low resolution device 104 which becomes a transfer destination is set to 1. [0202] In this state, there exist contents of the same broadcast content which are different in resolution in the high resolution device 100 and the low resolution device 104, 
In the same field of endeavor, Fuh teaches obtaining RAW data; generating from the RAW data both a high quality image and a first low quality image that are still images showing an identical scene (¶0028 “The tone mapping process according the present invention is capable of being run on an image processing system for transforming an HDR image to an LDR image. Please refer to FIG. 4, which is a block diagram of an image processing system 20 according to the present invention. The image processing system 20 comprises an image generator 22 and an image processing logic 24. The image generator 22 is capable of generating a high dynamic range image, and the image processing logic 24 is capable of performing a tone mapping process to transform the HDR image into a corresponding LDR image. For instance, the image processing system 20 is a digital camera. The image generator 22 within the digital camera includes a CCD module for capturing incident light to generate a corresponding image and a camera shutter for controlling the exposures of the CCD 
Thus, the combination of UCHIMURA, Tsukagoshi, Yamashima and Fuh teaches a generating method comprising: obtaining RAW data; generating from the RAW data both a high quality image and a first low quality image that are still images showing an identical scene; generating edit management information indicating whether or not to permit editing at least one image of the high quality image and the first low quality image, the edit management information including a first flag that indicates whether or not to permit editing the high quality image and a second flag that indicates whether or not to permit editing the first low quality image, the first flag and the second flag being separate and different each other; outputting the high quality image, the first low quality image, and the edit management information, wherein the first flag in the edit management information indicates whether or not to permit generating a second low quality image from the high quality image; displaying the high quality image on a display device when the display device is configured to display the high quality image; and displaying the first low quality image on the display device when the display device is not configured to display the high quality image..
Regarding independent clam 5, UCHIMURA teaches an editing device comprising: a processor programmed to or a circuit configured to (¶0417 “ The data processing unit of the reproduction apparatus includes a data processing unit that includes a CPU having a program execution function and the like and performs the process according to the flow illustrated in FIG. 19 based on a program stored in a storage unit in advance.”):
obtain both a high quality image and a first low quality image that showing an identical scene(¶0056 “FIG. 1 is a diagram that illustrates an example of a process of reproducing an SDR content and an HDR content; ¶0154 “In addition, in the present situation in which an HDR-compliant display and a non-HDR compliant display are present together, there is a high possibility of employing a content providing configuration in which a same content is produced as two types of data including an HDR image and an SDR image, is recorded on one disc or two discs, and is provided for a user.”; ¶0155 “Thus, for some time, it is considered that an HDR content acquired by recording an HDR image and an SDR content acquired by recording an SDR image are present, together as disc recording contents.”), and 
edit management information indicating whether or not to permit editing at least one image of the high quality image and the first low quality image¶0134-0135 “The information processing apparatus 20 that is a disc reproduction apparatus and the display apparatuses 31 and 32 are connected to each other, for example, using an HDMI (registered trademark) cable, and the information processing apparatus 20 ; 
determine whether a display device is configured to display the high quality image (¶0135 “Based on such detection information, the information processing apparatus 20 can perform a different process between a case where the connected display apparatus is the non-HDR compliant display apparatus (SDR television set) 31 and a case where the connected display apparatus is the HDR-compliant display apparatus (HDR television set) 32.”);; edit the at least one image when the edit management information indicate  to permit editing the at least one3 DM_US 178190537-1.083710.2644Application No. 16/334,999Docket No.: 083710-2644 Reply to Office Action of November 9, 2020image and the processor of the circuit determines that the display device is not configured to display the high quality image(¶0118 “For example, in a case where the information processing apparatus (reproduction apparatus) 20 is connected to the non-HDR compliant display apparatus (SDR television set) 31, in a case where an HDR image content recorded in the information recording medium (disc) 10 such as a BD is reproduced and output, a process of converting an HDR image into an SDR image and outputting the SDR image, and the like are necessary. Alternatively, a countermeasure of displaying a message representing that a content recorded on the information recording medium (disc) 10 is an HDR image and thus cannot be output on the non-HDR compliant display apparatus (SDR television) 31 is necessary”), wherein, in permitting the editing, the edit management information indicates whether or not to generate a second low quality image from the high quality image(¶0118 “For example, in a case where the information processing apparatus (reproduction apparatus) 20 is connected to the non-HDR compliant display apparatus (SDR television set) 31, in a case where an HDR image content recorded in the information recording medium (disc) 10 such as a BD is reproduced and output, a process of converting an HDR image into an SDR image and outputting the SDR image, and the like are necessary. Alternatively, a countermeasure of displaying a message representing that a content recorded on the information recording medium (disc) 10 is an HDR image and thus cannot be output on the non-HDR compliant display apparatus (SDR television) 31 is necessary”) when the edit management information indicates to generate the second low quality image, the second low quality image is generated from the high quality image(¶0118 “For example, in a case where the information processing apparatus (reproduction apparatus) 20 is connected to the non-HDR compliant display apparatus (SDR television set) 31, in a case where an HDR image content recorded in the information recording medium (disc) 10 such as a BD is reproduced and output, a process of converting an HDR image into an SDR image and outputting the SDR image, and the like are necessary. Alternatively, a countermeasure of displaying a message representing that a content recorded on the information recording medium (disc) 10 is an HDR image and thus cannot be output on the non-HDR compliant display apparatus (SDR television) 31 is necessary”), when the  edit management information indicates not to permit editing the at least one image, the at least one image is not edited (¶0143-0144] (B) In a case where an image ,  the high quality image is displayed when the display device is configured to display the high quality image (¶0139 “ (a1) In a case where the connected display apparatus is an HDR television set; ¶0140] An HDR image reproduced from a disc is directly output;”), and the first low quality image or the second low quality image is displayed when the display device is not configured to display the high quality image (¶0146 “ (a2) In a case where the connected display apparatus is an SDR television set”; ¶0147 “An SDR image reproduced from the disc is directly output.”; ¶0142 “The HDR image reproduced from a disc is converted into an SDR image, and the SDR image is output. Alternatively, a message indicating non-reproducibility is displayed.”) UCHIMURA is understood to be silent on the remaining limitations of claim 5.
In the same field of endeavor, Tsukagoshi teaches edit management information indicating whether or not to permit editing at least one image of the high quality image and the first low quality image (¶0122-0123 Next, the operation of conversion prohibition based on the conversion prohibition flag will be described. As described in FIG. 3, identification information added to the stream syntax of the codec layer of each frame contains the conversion prohibition flag (Prohibit_Convert_flag). The conversion prohibition flag is set to "1" when content transmitted from the transmitting side should be prohibited from being converted according to the intention of the transmitting side. On the other hand, the conversion is permitted according to the intention of the transmitting side, the conversion prohibition flag is set to "0". ¶0123 , the edit management information including a first flag that indicates whether or not to permit editing the high quality image (¶00125 “In the field sequential mode shown in FIG. 18, like in FIG. 8, a frame of the left-eye image L and a frame of the right-eye image R are alternately output frame sequentially from the decoder 106. If, as shown in FIG. 18, the conversion prohibition flag is "0" ([i]Prohibit_Convert_flag=0), the conversion is permitted and the receiver 100 can normally 3D-play back the received content (normal 3D playback). If the conversion prohibition flag is "0", the receiver 100 can also convert 3D video into 2D video to play back 2D converted video (2D convert playback)”; ¶0126 “On the other hand, if the conversion prohibition flag is "1" ([ii]Prohibit_Convert_flag=1) in FIG. 18, the conversion is prohibited and the receiver 100 can normally 3D-play back the received content (normal 3D playback), but is not permitted to convert the 3D video into 2D video. Thus, the conversion from 3D video into 2D video does not function in the receiver 100. 3D playback is the same as when the conversion prohibition flag is "0"” where prohibition flag is 0, can convert 3D video into 2D video while prohibition flag is 1, not permitted to convert the 3D video into 2D video), and a second flag that indicates whether or not to permit editing the first low quality image (¶0129] If, as shown in FIG. 20, the transmitted content is 2D video and the conversion prohibition flag is "0" ([i]Prohibit_Convert_flag=0), the conversion is permitted and the receiver 100 can normally 2D-play back the received content (normal 2D playback). If the conversion prohibition flag is "0", the receiver 100 can also convert 2D video into 3D video to play back 3D converted video (3D convert playback). ¶0131 “On the other hand, if the conversion prohibition flag is "1" ([ii]Prohibit_Convert_flag=1) in FIG. 20, the conversion is prohibited and the receiver 100 can normally 2D-play back the received content (normal 2D playback), but is not permitted to convert the 2D video into 3D video. Thus, the conversion from 2D video into 3D video does not function in the receiver 100. 2D playback is the same as when the conversion prohibition flag is "0".” Where prohibit flag is 0, can convert 2D video into 3D video while prohibit flag is 1, not permitted to convert the 2D video into 3D video)),edit the at least one image when corresponding first and second flags in the edit management information indicate  to permit editing the at least one 3 DM_US 178190537-1.083710.2644Application No. 16/334,999Docket No.: 083710-2644Reply to Office Action of November 9, 2020image and the processor of the circuit determines that the display device is not configured to display the high quality image(¶0122 “Next, the operation of conversion prohibition based on the conversion prohibition flag will be described. As described in FIG. 3, identification information added to the stream syntax of the codec layer of each frame contains the conversion prohibition flag (Prohibit_Convert_flag). The conversion prohibition flag is set to "1" when content transmitted from the transmitting side should be prohibited from being converted according to the intention of the transmitting side. On the other hand, the conversion is permitted according to the intention of the transmitting side, the conversion prohibition ¶00125 “In the field sequential mode shown in FIG. 18, like in FIG. 8, a frame of the left-eye image L and a frame of the right-eye image R are alternately output frame sequentially from the decoder 106. If, as shown in FIG. 18, the conversion prohibition flag is "0" ([i]Prohibit_Convert_flag=0), the conversion is permitted and the receiver 100 can normally 3D-play back the received content (normal 3D playback). If the conversion prohibition flag is "0", the receiver 100 can also convert 3D video into 2D video to play back 2D converted video (2D convert playback)”), 
wherein, in permitting the editing, the first flag in the edit management information indicates whether or not to generate a second low quality image from the high quality image, when the first flag in the edit management information indicates to generate the second low quality image, the second low quality image is generated from the high quality image(¶0122 “Next, the operation of conversion prohibition based on the conversion prohibition flag will be described. As described in FIG. 3, identification information added to the stream syntax of the codec layer of each frame contains the conversion prohibition flag (Prohibit_Convert_flag). The conversion prohibition flag is set to "1" when content transmitted from the transmitting side should be prohibited from being converted according to the intention of the transmitting side. On the other hand, the conversion is permitted according to the intention of the transmitting side, the conversion prohibition flag is set to "0"; ¶00125 “In the field sequential mode shown in FIG. 18, like in FIG. 8, a frame of the left-eye image L and a frame of the right-eye image R are alternately output frame sequentially from the decoder 106. If, as shown in FIG. 18, the conversion prohibition flag is "0" ([i]Prohibit_Convert_flag=0), the conversion is permitted and the receiver 100 can , when the corresponding first and second flags in the edit management information indicates not to permit editing the at least one image, the at least one image is not edited (¶0123 “Like a case when, for example, the transmitted content is premium 3D video, content that is not assumed to be displayed as 2D video on the transmitting side may be delivered. In such a case, conversion to 2D by the receiver 100 is prohibited by setting the conversion prohibition flag to "1" on the transmitting side. Similarly, if transmitted content is 2D video and conversion to 3D video is not assumed on the transmitting side, conversion to 3D by the receiver 100 is prohibited by setting the conversion prohibition flag to "1" on the transmitting side.”; ¶0126 “On the other hand, if the conversion prohibition flag is "1" ([ii]Prohibit_Convert_flag=1) in FIG. 18, the conversion is prohibited and the receiver 100 can normally 3D-play back the received content (normal 3D playback), but is not permitted to convert the 3D video into 2D video. Thus, the conversion from 3D video into 2D video does not function in the receiver 100. 3D playback is the same as when the conversion prohibition flag is "0")). In addition, the same motivation is used as the rejection for claim 1. UCHIMURA and Tsukagoshi are understood to be silent on claim 5.
In the same field of endeavor, Yamashima teaches the edit management information including a first flag that indicates whether or not to permit editing the high quality image and a second flag that indicates whether or not to permit editing the first low quality image, the first flag and the second flag being separate and different each other (¶0201-0202 “ Next, as shown in FIG. 11B, when the content is transferred from the high resolution device 100 to the low resolution device 104, the HDTV content 114 in the high resolution device 100, for example, is transcoded and transferred to the QVGA content 122 so as to be stored in the low resolution device 104, and at this time, the access flag 130 of the high resolution device 100 which becomes a transfer source is set to 0, and the access flag 164 of the low resolution device 104 which becomes a transfer destination is set to 1. [0202] In this state, there exist contents of the same broadcast content which are different in resolution in the high resolution device 100 and the low resolution device 104, respectively. However, the content that can be reproduced is that of the low resolution device 104 only, whose access flag 164 is set to 1, and in the case of the high resolution device 100, the content cannot be reproduced since the access flag 130 is set to 0, thereby the copy control rule of a copy-once required for the recording of the HDTV content can be maintained.”; ¶0204 “By this transfer to the high resolution side, the access flag 164 in the low resolution device 104 is set to 0, and the access flag 130 of the high resolution device 100 is set to 1, so that the content can be reproduced only in the high resolution device 100 that has become a transfer destination.”) In addition, the same motivation is used as the rejection for claim 1. UCHIMURA, Tsukagoshi and Yamashima are understood to be silent on the remaining limitations of claim 5.
In the same field of endeavor, Fuh teaches obtains both a high quality image and a first low quality image that are still images showing an identical scene (¶0028 “The tone mapping process according the present invention is capable of being run on an image processing system for transforming an HDR image to an LDR image. 
Thus, the combination of UCHIMURA, Tsukagoshi, Yamashima and Fuh  an editing device comprising: a processor programmed to or a circuit configured to: obtain both a high quality image and a first low quality image that are still images showing an identical scene, and edit management information indicating whether or not to permit editing at least one image of the high quality image and the first low quality image, the edit management information including a first flag that indicates whether or not to permit editing the high quality image and a second flag that indicates whether or not to permit editing the first low quality image, the first flag and the second flag being separate and different each other; determine whether a display device is configured to display the high quality image; and 3Application No. 16/334,999Docket No.: 083710-2644 Reply to Office Action of May 28, 2021edit the at least one image when corresponding first and second flags in the edit management information indicate to permit editing the at least one image and the processor of the circuit determines that the display device is not configured to display the high quality image, wherein, in permitting the editing, the first flag in the edit management information indicates whether or not to generate a second low quality image from the high quality image, when the first flag in the edit management information indicates to generate the second low quality image, the second low quality image is generated from the high quality image, when the corresponding first and second flags in the edit management information indicates not to permit editing the at least one image, the at least one image is not edited, the high quality image is displayed when the display device is configured to display the high quality image, and the first low quality image or the second low quality image is displayed when the display device is not configured to display the high quality image.
Regarding independent claim 6, UCHIMURA teaches a generating device comprising: a display device; a  display device (Fig.1 (31, 32); and processor programmed to or a circuit configured to (¶0417 “ The data processing unit of the reproduction apparatus includes a data processing unit that includes a CPU having a program execution function and the like and performs the process according to the flow illustrated in FIG. 19 based on a program stored in a storage unit in advance.”):
obtain RAW data (¶0154 “In addition, in the present situation in which an HDR-compliant display and a non-HDR compliant display are present together, there is a high possibility of employing a content providing configuration in which a same content is produced as two types of data including an HDR image and an SDR image, is recorded on one disc or two discs, and is provided for a user.” Where content is considered RAW data)
generate from the RAW data both a high quality image and a first low quality image that a showing an identical scene( ¶0154 “In addition, in the present situation in which an HDR-compliant display and a non-HDR compliant display are present together, there is a high possibility of employing a content providing configuration in which a same content is produced as two types of data including an HDR image and an SDR image, is recorded on one disc or two discs, and is provided for a user.”  where same content is produced as two type of data including an HDR image and an SDR image which is considered identical”);; 
generate edit management information indicating whether or not to permit editing at least one image of the high quality image and the first low quality image(¶0134-0135 “The information processing apparatus 20 that is a disc reproduction apparatus and the display apparatuses 31 and 32 are connected to each other, for example, using an HDMI (registered trademark) cable, and the information processing apparatus 20 can detect, whether a display apparatus connected through the HDMI (registered trademark) cable is HDR compliant or non-HDR compliant. [0135] Based on such detection information, the information processing apparatus 20 can perform a different process between a case where the connected display apparatus is ;
  output the high quality image(¶0139 “ (a1) In a case where the connected display apparatus is an HDR television set; ¶0140] An HDR image reproduced from a disc is directly output;”), the first low quality image(¶0146 “ (a2) In a case where the connected display apparatus is an SDR television set”; ¶0147 “An SDR image reproduced from the disc is directly output.”), and the edit management information ((¶0118 “For example, in a case where the information processing apparatus (reproduction apparatus) 20 is connected to the non-HDR compliant display apparatus (SDR television set) 31, in a case where an HDR image content recorded in the information recording medium (disc) 10 such as a BD is reproduced and output, a process of converting an HDR image into an SDR image and outputting the SDR image, and the like are necessary. Alternatively, a countermeasure of displaying a message representing that a content recorded on the information recording medium (disc) 10 is an HDR image and thus cannot be output on the non-HDR compliant display apparatus (SDR television) 31 is necessary.”), wherein the edit management information indicates whether or not to permit generating a second low quality image from the high quality image(¶0143-0144] (B) In a case where an image stored in the information recording medium (disc) 10 is only an SDR image [0144] (a1) In a case where the connected display apparatus is an HDR television set [0145] An SDR image reproduced from the disc is directly output.),4 DM_US 178190537-1.083710.2644Application No. 16/334,999Docket No.: 083710-2644 Reply to Office Action of November 9, 2020the high quality image is displayed on the display device when the display device is configured to display the high quality image(¶0139 “ (a1) In a case where the connected display apparatus is an HDR television set; ¶0140] An HDR image reproduced from a disc is directly output;”), and the first low quality image is displayed on the display device when the display device is not configured to display the high quality image(¶0146 “ (a2) In a case where the connected display apparatus is an SDR television set”; ¶0147 “An SDR image reproduced from the disc is directly output.”; ¶0142 “The HDR image reproduced from a disc is converted into an SDR image, and the SDR image is output. Alternatively, a message indicating non-reproducibility is displayed.”) UCHIMURA is understood to be silent on the remaining limitations of claim 6.
In the same field of endeavor, Tsukagoshi teaches generate edit management information indicating whether or not to permit editing at least one image of the high quality image and the first low quality image (¶0122-0123 Next, the operation of conversion prohibition based on the conversion prohibition flag will be described. As described in FIG. 3, identification information added to the stream syntax of the codec layer of each frame contains the conversion prohibition flag (Prohibit_Convert_flag). The conversion prohibition flag is set to "1" when content transmitted from the transmitting side should be prohibited from being converted according to the intention of the transmitting side. On the other hand, the conversion is permitted according to the intention of the transmitting side, the conversion prohibition flag is set to "0". ¶0123 “Like a case when, for example, the transmitted content is premium 3D video, content that is not assumed to be displayed as 2D video on the transmitting side may be delivered. In such a case, conversion to 2D by the receiver 100 is prohibited by setting the conversion prohibition flag to "1" on the transmitting side. Similarly, if transmitted , the edit management information including a first flag that indicates whether or not to permit editing the high quality image (¶00125 “In the field sequential mode shown in FIG. 18, like in FIG. 8, a frame of the left-eye image L and a frame of the right-eye image R are alternately output frame sequentially from the decoder 106. If, as shown in FIG. 18, the conversion prohibition flag is "0" ([i]Prohibit_Convert_flag=0), the conversion is permitted and the receiver 100 can normally 3D-play back the received content (normal 3D playback). If the conversion prohibition flag is "0", the receiver 100 can also convert 3D video into 2D video to play back 2D converted video (2D convert playback)”; ¶0126 “On the other hand, if the conversion prohibition flag is "1" ([ii]Prohibit_Convert_flag=1) in FIG. 18, the conversion is prohibited and the receiver 100 can normally 3D-play back the received content (normal 3D playback), but is not permitted to convert the 3D video into 2D video. Thus, the conversion from 3D video into 2D video does not function in the receiver 100. 3D playback is the same as when the conversion prohibition flag is "0"” where prohibition flag is 0, can convert 3D video into 2D video while prohibition flag is 1, not permitted to convert the 3D video into 2D video), and a second flag that indicates whether or not to permit editing the first low quality image (¶0129] If, as shown in FIG. 20, the transmitted content is 2D video and the conversion prohibition flag is "0" ([i]Prohibit_Convert_flag=0), the conversion is permitted and the receiver 100 can normally 2D-play back the received content (normal 2D playback). If the conversion ; wherein the first flag in the edit management information indicates whether or not to permit generating a second low quality image from the high quality image (¶0122 “Next, the operation of conversion prohibition based on the conversion prohibition flag will be described. As described in FIG. 3, identification information added to the stream syntax of the codec layer of each frame contains the conversion prohibition flag (Prohibit_Convert_flag). The conversion prohibition flag is set to "1" when content transmitted from the transmitting side should be prohibited from being converted according to the intention of the transmitting side. On the other hand, the conversion is permitted according to the intention of the transmitting side, the conversion prohibition flag is set to "0"; ¶00125 “In the field sequential mode shown in FIG. 18, like in FIG. 8, a frame of the left-eye image L and a frame of the right-eye image R are alternately output frame sequentially from the decoder 106. If, as shown in FIG. 18, the conversion prohibition flag is "0" ([i]Prohibit_Convert_flag=0), the conversion is permitted and the receiver 100 can normally 3D-play back the received content (normal 3D playback). If the conversion . In addition, the same motivation is used as the rejection for claim 1. UCHIMURA and Tsukagoshi are understood to be silent on claim 6.
In the same field of endeavor, Yamashima teaches the edit management information including a first flag that indicates whether or not to permit editing the high quality image and a second flag that indicates whether or not to permit editing the first low quality image, the first flag and the second flag being separate and different each other (¶0201-0202 “ Next, as shown in FIG. 11B, when the content is transferred from the high resolution device 100 to the low resolution device 104, the HDTV content 114 in the high resolution device 100, for example, is transcoded and transferred to the QVGA content 122 so as to be stored in the low resolution device 104, and at this time, the access flag 130 of the high resolution device 100 which becomes a transfer source is set to 0, and the access flag 164 of the low resolution device 104 which becomes a transfer destination is set to 1. [0202] In this state, there exist contents of the same broadcast content which are different in resolution in the high resolution device 100 and the low resolution device 104, respectively. However, the content that can be reproduced is that of the low resolution device 104 only, whose access flag 164 is set to 1, and in the case of the high resolution device 100, the content cannot be reproduced since the access flag 130 is set to 0, thereby the copy control rule of a copy-once required for the recording of the HDTV content can be maintained.”; ¶0204 “By this transfer to the high resolution side, the access flag 164 in the low resolution device 104 is set to 0, and the access flag 130 
In the same field of endeavor, Fuh teaches  obtain RAW data; generate from the RAW data both a high quality image and a first low quality image that are still images showing an identical scene (¶0028 “The tone mapping process according the present invention is capable of being run on an image processing system for transforming an HDR image to an LDR image. Please refer to FIG. 4, which is a block diagram of an image processing system 20 according to the present invention. The image processing system 20 comprises an image generator 22 and an image processing logic 24. The image generator 22 is capable of generating a high dynamic range image, and the image processing logic 24 is capable of performing a tone mapping process to transform the HDR image into a corresponding LDR image. For instance, the image processing system 20 is a digital camera. The image generator 22 within the digital camera includes a CCD module for capturing incident light to generate a corresponding image and a camera shutter for controlling the exposures of the CCD module. Therefore, the image generator 22 can capture a scene via the CCD module, and is capable of generating a plurality of images captured at different exposures through appropriately controlling the camera shutter. Then, the image generator 22 generates an HDR image corresponding to the captured scene by combining these images together according to the prior art algorithm.” Where plurality of images captured at different exposes is considered as RAW data; LDR image is considered as 
Thus, the combination of UCHIMURA, Tsukagoshi, Yamashima and Fuh teaches a generating device comprising: a display device; and a processor programmed to or a circuit configured to: obtain RAW data; generate from the RAW data both a high quality image and a first low quality image that are still images showing an identical scene; generate edit management information indicating whether or not to permit editing at least one image of the high quality image and the first low quality image, the edit management information including a first flag that indicates whether or not to permit editing the high quality image and a second flag that indicates whether or not to permit editing the first low quality image, the first flag and the second flag being separate and different each other; and 4Application No. 16/334,999Docket No.: 083710-2644 Reply to Office Action of May 28, 2021 output the high quality image, the first low quality image, and the edit management information, wherein the first flag in the edit management information indicates whether or not to permit generating a second low quality image from the high quality image, the high quality image is displayed on the display device when the display device is configured to display the high quality image, and the first low quality image is displayed on the display device when the display device is not configured to display the high quality image..
Regarding independent claim 7, UCHIMURA teaches a non-transitory computer readable  medium storing computer readable program instructions stored (¶0417 “ The data processing unit of the reproduction apparatus includes a data processing unit that includes a CPU having a program execution function and the like , the instruction including: 
 both a high quality image and a first low quality image that showing an identical scene ( ¶0154 “In addition, in the present situation in which an HDR-compliant display and a non-HDR compliant display are present together, there is a high possibility of employing a content providing configuration in which a same content is produced as two types of data including an HDR image and an SDR image, is recorded on one disc or two discs, and is provided for a user.” ); edit management information that indicates whether or not to editing at least one image of the high quality image and the first low quality image (¶0134-0135 “The information processing apparatus 20 that is a disc reproduction apparatus and the display apparatuses 31 and 32 are connected to each other, for example, using an HDMI (registered trademark) cable, and the information processing apparatus 20 can detect, whether a display apparatus connected through the HDMI (registered trademark) cable is HDR compliant or non-HDR compliant. [0135] Based on such detection information, the information processing apparatus 20 can perform a different process between a case where the connected display apparatus is the non-HDR compliant display apparatus (SDR television set) 31 and a case where the connected display apparatus is the HDR-compliant display apparatus (HDR television set) 32.”);, wherein the edit management information further indicates whether or not to generating a second low quality image from the high quality image (¶0118 “For example, in a case where the information processing apparatus (reproduction apparatus) 20 is connected to the non-HDR compliant display apparatus (SDR television set) 31, in a case where an HDR  and 
editing based on the edit management information facilitates display of the high quality image, the first low quality image or the second low quality image (¶0118 “For example, in a case where the information processing apparatus (reproduction apparatus) 20 is connected to the non-HDR compliant display apparatus (SDR television set) 31, in a case where an HDR image content recorded in the information recording medium (disc) 10 such as a BD is reproduced and output, a process of converting an HDR image into an SDR image and outputting the SDR image, and the like are necessary. Alternatively, a countermeasure of displaying a message representing that a content recorded on the information recording medium (disc) 10 is an HDR image and thus cannot be output on the non-HDR compliant display apparatus (SDR television) 31 is necessary”; ¶0508 “The reproduction apparatus determines whether or not the image is an image adapted to the display apparatus connected to the reproduction apparatus by referring to this image information and can perform a process of selecting and reproducing the image adapted to the connected display apparatus, a process of converting the image into image data output table to the connected reproduction apparatus and outputting the converted image data, or the like.) UCHIMURA is understood to be silent on the remaining limitations of claim 7.
edit management information that indicates whether or not to permit editing at least one image of the high quality image and the first low quality image, wherein the edit management information further indicates whether or not to permit generating a second low quality image from the high quality image (¶0122-0123 Next, the operation of conversion prohibition based on the conversion prohibition flag will be described. As described in FIG. 3, identification information added to the stream syntax of the codec layer of each frame contains the conversion prohibition flag (Prohibit_Convert_flag). The conversion prohibition flag is set to "1" when content transmitted from the transmitting side should be prohibited from being converted according to the intention of the transmitting side. On the other hand, the conversion is permitted according to the intention of the transmitting side, the conversion prohibition flag is set to "0". ¶0123 “Like a case when, for example, the transmitted content is premium 3D video, content that is not assumed to be displayed as 2D video on the transmitting side may be delivered. In such a case, conversion to 2D by the receiver 100 is prohibited by setting the conversion prohibition flag to "1" on the transmitting side. Similarly, if transmitted content is 2D video and conversion to 3D video is not assumed on the transmitting side, conversion to 3D by the receiver 100 is prohibited by setting the conversion prohibition flag to "1" on the transmitting side.” Where 3D video is considered as high quality image and 2D video is considered as low quality image), the edit management information including a first flag that indicates whether or not to permit editing the high quality image (¶00125 “In the field sequential mode shown in FIG. 18, like in FIG. 8, a frame of the left-eye image L and a frame of the right-eye  and a second flag that indicates whether or not to permit editing the first low quality image (¶0129] If, as shown in FIG. 20, the transmitted content is 2D video and the conversion prohibition flag is "0" ([i]Prohibit_Convert_flag=0), the conversion is permitted and the receiver 100 can normally 2D-play back the received content (normal 2D playback). If the conversion prohibition flag is "0", the receiver 100 can also convert 2D video into 3D video to play back 3D converted video (3D convert playback). ¶0131 “On the other hand, if the conversion prohibition flag is "1" ([ii]Prohibit_Convert_flag=1) in FIG. 20, the conversion is prohibited and the receiver 100 can normally 2D-play back the received content (normal 2D playback), but is not permitted to convert the 2D video into 3D video. Thus, the conversion from 2D video into 3D video does not function in the receiver 100. 2D playback is the same as when the conversion prohibition flag is "0".” ; and editing based on corresponding first and second flags in the edit management information facilitates display of the high quality image, the first low quality image or the second low quality image (¶0063 “As will be described later, 2D content and 3D content are mixed in one stream in the present embodiment and when 2D is transmitted after being converted into a 3D format, a flag is provided so that the display side can identify a difference whether the format before the conversion is 2D or 3D.”;  ¶00125 “In the field sequential mode shown in FIG. 18, like in FIG. 8, a frame of the left-eye image L and a frame of the right-eye image R are alternately output frame sequentially from the decoder 106. If, as shown in FIG. 18, the conversion prohibition flag is "0" ([i]Prohibit_Convert_flag=0), the conversion is permitted and the receiver 100 can normally 3D-play back the received content (normal 3D playback). If the conversion prohibition flag is "0", the receiver 100 can also convert 3D video into 2D video to play back 2D converted video (2D convert playback)”). In addition, the same motivation is used as the rejection for claim 1. UCHIMURA and Tsukagoshi are understood to be silent on claim 7.
In the same field of endeavor, Yamashima teaches wherein the edit management information includes a first flag that indicates whether or not to permit editing the high quality image and a second flag that indicates whether or not to permit editing the first low quality image, the first flag and the second flag being separate and different each other (¶0201-0202 “ Next, as shown in FIG. 11B, when the content is transferred from the high resolution device 100 to the low resolution 
In the same field of endeavor, Fuh teaches both a high quality image and a first low quality image that are still images showing an identical scene (¶0028 “The tone mapping process according the present invention is capable of being run on an image processing system for transforming an HDR image to an LDR image. Please refer to FIG. 4, which is a block diagram of an image processing system 20 according to the present invention. The image processing system 20 comprises an image generator 
Thus, the combination of UCHIMURA, Tsukagoshi, Yamashima and Fuh teaches a non-transitory computer readable medium storing computer readable program instructions stored, the instruction including: both a high quality image and a first low quality image that are still images showing an identical scene; edit management information that indicates whether or not to permit editing at least one image of the high quality image and the first low quality image, wherein the edit management information further indicates whether or not to permit generating a second low quality image from the high quality image, and wherein the edit management information includes a first flag that indicates whether or not to permit editing the high quality image and a second flag that indicates whether or not to permit editing the first low quality image, the first flag and the second flag being separate and different each other; and editing based on corresponding first and second flags in the edit management information facilitates display of the high quality image, the first low quality image or the second low quality image.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH LE whose telephone number is (571)270-7842.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH LE/           Primary Examiner, Art Unit 2619